28 So. 3d 185 (2010)
Linda M. FEHLING, Appellant,
v.
David K. FEHLING, Sr., Appellee.
No. 1D09-3703.
District Court of Appeal of Florida, First District.
February 18, 2010.
Linda M. Fehling, pro se, Appellant.
David K. Fehling, Sr., pro se, Appellee.
PER CURIAM.
DISMISSED. Fla. Fam. L.R.P. 12.490(f); Kelly v. Colston, 977 So. 2d 692, 695 (Fla. 1st DCA 2008) (After a magistrate holds a hearing and files a report, the circuit court has the duty to review the entire case file, examine the evidence presented to the magistrate, and determine whether the magistrates findings of fact and conclusions of law are justified.) (emphasis in original). See generally City of *186 Tallahassee v. Big Bend PBA, 703 So. 2d 1066, 1069 (Fla. 1st DCA 1997) (dismissing appeal of order confirming arbitration award that failed to also enter judgment). Cf. Fort v. Fort, 951 So. 2d 1020, 1021 (Fla. 1st DCA 2007) (reviewing final order that "adopted the recommendations of the general magistrate and dismissed the action"); Hilb Rogal & Hobbs of Fla., Inc. v. Grimmel, 16 So. 3d 167 (Fla. 4th DCA 2009) (reviewing final order that adopted "each and every recommendation" of general magistrate).
VAN NORTWICK and CLARK, JJ., and BERGER, WENDY, Associate Judge, concur.